 

Exhibit 10.8

 

EXECUTION VERSION

 

RESALE AND REGISTRATION RIGHTS AGREEMENT

 

THIS RESALE AND REGISTRATION RIGHTS AGREEMENT, dated as of March 27, 2019 (this
“Agreement”), is by and between Diamond S Shipping Inc., a corporation organized
under the Laws of the Republic of the Marshall Islands (together with its
successors and permitted assigns, the “Company”), and each Person signing this
Agreement as a “Shareholder” on the signature page hereto (on its own behalf)
(each such Person, together with its successors and permitted assigns, a
“Shareholder” and collectively, the “Shareholders”) (the Shareholders, together
with the Company, the “Parties” and each, a “Party”).

 

RECITALS

 

A.           The Company is a newly formed corporation with shares of common
stock, par value $0.001 per share (the “Common Shares”), listed or to be listed
on a national securities exchange pursuant to a Transaction Agreement, dated
November 27, 2018, among DSS Holdings L.P., Capital Product Partners L.P. and
the other parties named therein, as amended March 7, 2019 (the “Transaction
Agreement”).

 

B.           The Parties desire to enter into this Agreement to set forth
certain rights and obligations of the Company and the Shareholders following the
Effective Date (as defined below) with respect to the Common Shares that the
parent of the Company will distribute, or the Company will issue, to the
Shareholders in accordance with the Transaction Agreement (collectively, the
“Shares”).

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

1.           DEFINITIONS

 

1.1          Defined Terms. The following terms have the meanings indicated when
used in this Agreement with initial capital letters:

 

“Affiliate” has the meaning set forth in Rule 12b-2 under the Exchange Act, and
“Affiliated” will have a correlative meaning. For this purpose, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of Voting Securities, by agreement or otherwise.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Board” means the Board of Directors of the Company.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banks in New York, New York, USA, are required or authorized to close.

 

“CFC” has the meaning set forth in Section 2.5.

 

“Closing” has the meaning set forth in the Transaction Agreement.

 

 

 

  

“CMTC Holders” means, collectively, Capital Maritime & Trading Corp. and its
Affiliates, including Capital GP L.L.C. and Crude Carriers Investment Corp.

 

“Common Shares” has the meaning set forth in the Recitals.

 

“Company” has the meaning set forth in the Preamble.

 

“Controlling Person” has the meaning set forth in Section 4(a).

 

“Covered Person” has the meaning set forth in Section 4(a).

 

“Demand Registration” has the meaning set forth in Section 3.1(d)(i).

 

“Demand Shareholders” means any of the CMTC Holders, the First Reserve Investors
or the WL Ross Investors.

 

“Effective Date” has the meaning set forth in Section 5.1(a).

 

“Exchange Act” means the U.S. Securities and Exchange Act of 1934, as amended.

 

“FINRA” means the Financial Industry Regulatory Authority (formerly, the
National Association of Securities Dealers, Inc.) and any successor thereto.

 

“First Reserve Investors” means the Persons designated as such on the signature
pages hereto and their Affiliates.

 

“Governmental Entity” means any (a) nation, principality, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature, (b) governmental or quasi-governmental agency, taxing authority and any
court or other tribunal (foreign, federal, state or local), or (c) Person or
body exercising, or entitled to exercise, any executive, legislative, judicial,
administrative, regulatory, police, military or taxing authority or power of any
nature.

 

“Holdback Agreement” has the meaning set forth in Section 3.3(a).

 

“Holdback Period” has the meaning set forth in Section 3.3(a).

 

“Initial Lock-Up Period” has the meaning set forth in Section 2.1(a)(i).

 

“Law” means any statute, rule or other legal requirement, including the common
law or any Order.

 

“Lock-Up Periods” has the meaning set forth in Section 2.1(a)(ii).

 

“Lock-Up Shares” has the meaning set forth in Section 2.1(a)(iii).

 

“Maximum Offering Size” means, in the opinion of the sole or managing
underwriter of a particular Underwritten Public Offering, the number of Common
Shares that can be sold in such offering without substantially adversely
affecting the distribution of the securities being offered, the price that will
be paid for such securities in such offering or the marketability of such
offering.

 

“Mergers” has the meaning set forth in the Transaction Agreement.

 

 2 

 

  

“Non-Requesting Holder” means the Shareholders holding Registrable Securities
other than the Requesting Holder.

 

“Order” means any order, writ, judgment, injunction, decree, stipulation,
determination or award entered by or with any court or other Governmental
Entity.

 

“Other Shareholders” means all the Shareholders that are not Specified
Shareholders.

 

“Ownership Percentage” means a Shareholder’s, or group of Shareholders’,
aggregate number of Common Shares divided by the total number of outstanding
Common Shares.

 

“Party” has the meaning set forth in the Preamble.

 

“Permitted Holders” means each of the WL Ross Investors and the First Reserve
Investors.

 

“Person” means an individual, corporation, partnership, limited liability
company, joint stock company, joint venture, association, trust or other entity
or organization, including a Governmental Entity.

 

“PFIC” has the meaning set forth in Section 2.5.

 

“Piggyback Registration” has the meaning set forth in Section 3.8.

 

“Pro Rata Portion” means, in respect of a Specified Shareholder, a fraction the
numerator of which is the amount of Shares held by such Specified Shareholder
and the denominator of which is the total amount of Shares held by all Specified
Shareholders, in each case, as of the date hereof.

 

“Registrable Securities” means (a) all Shares and (b) any equity securities
issued or issuable directly or indirectly with respect to the Shares by way of
share dividend or share split or in connection with a combination of shares,
recapitalization, reclassification, merger, amalgamation, arrangement,
consolidation or other reorganization; provided that such securities will no
longer be Registrable Securities when such securities (i) have been sold or
transferred pursuant to a Registration Statement, (ii) have been transferred in
compliance with Rule 144 under the Securities Act, (iii) are transferable by a
Person who is not an Affiliate of the Company pursuant to Rule 144 without any
volume or manner of sale restrictions thereunder (subject to Section 3.1(i) with
respect to the CMTC Holders), or (iv) have ceased to be outstanding.

 

“Registration” means a Demand Registration or a Piggyback Registration.

 

“Registration Expenses” has the meaning set forth in Section 3.6.

 

“Registration Request” has the meaning set forth in Section 3.1(d)(i).

 

“Registration Statement” means a registration statement filed or to be filed by
the Company as required under this Agreement, as amended or supplemented.

 

“Requesting Holder” has the meaning set forth in Section 3.1(d)(i).

 

“Restricted Shares” means the Common Shares issuable in the Mergers.

 

 3 

 

  

“Rule 144” means Rule 144 under the Securities Act or any successor rule or
regulation permitting the resale without registration of restricted securities.

 

“Rule 144A” means Rule 144A under the Securities Act or any successor rule or
regulation permitting the resale without registration of restricted securities.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended.

 

“Selling Expenses” has the meaning set forth in Section 3.6.

 

“Shareholder” has the meaning set forth in the Preamble.

 

“Shares” has the meaning set forth in the Recitals.

 

“Shelf Registration” has the meaning set forth in Section 3.1(a).

 

“Specified Shareholders” means the WL Ross Investors and the First Reserve
Investors.

 

“Subsequent Lock-Up Period” has the meaning set forth in Section 2.1(a)(ii).

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
trust, limited liability company or other non-corporate business enterprise in
which such Person (or another Subsidiary of such Person) holds stock or other
ownership interests representing (a) more than 50% of the voting power of all
outstanding stock or ownership interests of such entity, (b) the right to
receive more than 50% of the net assets of such entity available for
distribution to the holders of outstanding stock or ownership interests upon a
liquidation or dissolution of such entity, or (c) a general or managing
partnership interest in such entity.

 

“Suspension Period” has the meaning set forth in Section 3.2.

 

“Transactions” has the meaning set forth in the Transaction Agreement.

 

“Transfer” means (a) the sale, pledge or grant of any option to purchase, the
agreement to sell, pledge or grant any option to purchase or any other disposal
of or agreement to dispose, directly or indirectly, or the establishment or
increase of a put equivalent position or the liquidation or decrease of a call
equivalent position within the meaning of Section 16 of the Exchange Act,
(b) the entry into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership, in cash or
otherwise, or (c) the public announcement of any intention to effect any
transaction specified in clause (a) or (b) (and to “Transfer” will have a
correlative meaning).

 

“Underwritten Public Offering” means a sale of any Common Shares to an
underwriter or underwriters for reoffering to the public.

 

“Voting Securities” means any securities, including Common Shares, of the
Company or its successor having the power generally to vote in the election of
members of the Board or the equivalent of its successor.

 

“WL Ross Investors” means the Persons designated as such on the signature page
hereto and their Affiliates.

 

 4 

 

  

2.           LIMITATIONS ON RESALES AND TRANSFERS

 

2.1          Limitations Applicable to The Specified Shareholders. (a) Lock-Up
Periods. (i) Each Specified Shareholder agrees that, except in accordance with
this Agreement, for 180 days following the Closing (the “Initial Lock-Up
Period”), it will not Transfer any of its Shares.

 

(ii)         Each Specified Shareholder further agrees, that except in
accordance with this Agreement, for 180 days following the expiration of the
Initial Lock-Up Period (the “Subsequent Lock-Up Period” and, together with the
Initial Lock-Up Period, the “Lock-Up Periods”), it will not Transfer any of its
Shares in an amount that exceeds its Pro Rata Portion of the greater of
(A) 25.0% of the outstanding Common Shares at 11.59 p.m., New York time, on the
last day of the Initial Lock-Up Period and (B) 20.0% of total reported trading
volume of Common Shares on the New York Stock Exchange during the prior 180-day
period.

 

(iii)        The Shares subject to the Transfer restrictions set forth in
clauses (ii) and (iii) above are hereinafter referred to as the “Lock-Up
Shares.”

 

(iv)        Each Specified Shareholder hereby authorizes the Company during the
Lock-Up Periods to cause the Company’s transfer agent to decline to transfer,
and to note stop transfer restrictions on the share register and other records
relating to, the Lock-Up Shares for which such Specified Shareholder is the
record holder and, in the case of the Lock-Up Shares for which such Specified
Shareholder is the beneficial holder but not the record holder, agrees during
the Lock-Up Periods to cause the record holder to authorize the Company to cause
the Company’s transfer agent to decline to transfer, and to note stop transfer
restrictions on the share register and other records relating to, such Lock-Up
Shares.

 

(v)         Notwithstanding the Transfer restrictions set forth in clause (i)
and clause (ii) above, a Specified Shareholder may Transfer Lock-Up Shares to
one or more Affiliates, provided that any such transferee pursuant to this
clause (v) executes and delivers to the Company a Joinder to the Resale and
Registration Rights Agreement in the form attached hereto as Exhibit A, and will
thereafter be a “Specified Shareholder” for purposes of this Agreement with the
same rights and subject to the same limitations hereunder as the transferor.

 

(b)          Limitations Applicable to the Specified Shareholders After the
Expiration of the Lock-up Periods. Subject to Section 2.3, following the
expiration of the Initial Lock-Up Period, each Specified Shareholder may
Transfer any and all its Shares that are not subject to the Transfer
restrictions set forth in Section 2.1(a)(ii) and, following the expiration of
the Subsequent Lock-Up Period, each Specified Shareholder may Transfer any and
all of its Shares, in each case in any manner permitted under applicable
securities Laws.

 

2.2          Resales and Transfers by Other Shareholders. Subject to
Sections 2.3 and 2.4, no Other Shareholder is subject to any Transfer
restrictions under Article 2 of this Agreement. This Section 2.2 does not affect
the limitations imposed by Law on any holder of Registrable Securities.

 

2.3          Absence of Default. (a) Notwithstanding anything herein to the
contrary, none of the Permitted Holders will knowingly (after reasonable
inquiry, including of the Company) Transfer any Common Shares to the extent that
such Transfer results, or would reasonably be expected to result, in (with or
without due notice or lapse of time or both) a default under or violation or
breach of any credit facility to which the Company or any of its Subsidiaries or
equity investees is party as at the Effective Date or the cancellation or
acceleration of any indebtedness thereunder.

 

 5 

 

  

(b)          Upon written notice of one or more Permitted Holders that they
intend to Transfer Common Shares in such amount as would result, or as would
reasonably be expected to result, in such a default, violation, breach,
cancellation or acceleration, the Company agrees to use its commercially
reasonable efforts to seek any required consent or amendment under its financing
arrangements or the financing arrangements of its Subsidiaries or equity
investees to ensure that a proposed Transfer of Common Shares does not cause
such default, violation, breach, cancellation or acceleration, it being
understood that any consent or amendment fee to lenders under such financing
arrangements in connection with such proposed Transfer will be the liability of
the Company.

 

2.4          Legends; Securities Act Compliance. (a) Restricted Shares. Each
holder of Restricted Shares acknowledges and agrees to make and comply in all
material respects with the representations, warranties and covenants contained
in Section 5.18 of the Transaction Agreement for the benefit of the Company.

 

(b)          Legend Removal. At the request of a holder of Registrable
Securities, upon receipt by the Company of an opinion of counsel reasonably
satisfactory to the Company, the Company will promptly cause any legend set
forth in Section 5.18(c) of the Transaction Agreement or any notation of
transfer restrictions applicable to book-entry securities to be removed.

 

2.5          Certain Tax Matters. (a) The Company will provide all information
with respect to the Company and its Subsidiaries which is requested by any
Shareholder to enable such Shareholder (or its direct or indirect owners) to
comply with its income tax reporting obligations, including rules relating to
“controlled foreign corporations” (each a “CFC”) and “passive foreign investment
companies” (each, a “PFIC”). Such assistance will include providing information
to enable such Shareholder (or its direct or indirect owners) to comply with
their obligations under Sections 1248, 6038, 6038B, 6038D, 6046 and 6046A of the
Code, including information relating to earnings and profits as computed for
U.S. federal income tax purposes. The Company will use its reasonable best
efforts to determine annually if it or any entity in which it owns an interest
that is treated as a corporation for U.S. federal income tax purposes is a CFC
or PFIC, and if the Company or the Shareholder determines that any such entity
is a PFIC, the Company will permit such Shareholder (or its direct or indirect
owners) to make a “qualified electing fund” election (including a protective
election) with respect to its interest in such entity pursuant to Section 1295
of the Code, and will cause to be furnished to such Shareholder no later than
60 days following the end of the Company’s taxable year the relevant PFIC annual
information statement pursuant to U.S. Treasury Regulation Section 1.1295-1(g).

 

(b)          In addition to the foregoing covenants set forth in Section 2.5(a),
the Company (i) will not take any action that would cause the Company not to be
classified as a corporation for U.S. federal income tax purposes and (ii) will
use commercially reasonable efforts to not take any action that would cause the
Company to become a PFIC; provided, however, that the foregoing covenants under
clauses (i) and (ii) of this sentence will not require the Company or any of its
Subsidiaries to incur any significant additional cost or expense, or to forego
any significant benefit, not expressly provided for in this Agreement.

 

 6 

 

  

3.           REGISTRATION RIGHTS

 

3.1          Registration. (a) Initial Filing. The Company will use its
reasonable best efforts to file with the SEC and have declared effective, as
soon as reasonably practicable after the Effective Date, a resale shelf
registration statement on an appropriate form (the “Shelf Registration”)
registering all Registrable Securities for resale; provided that the Company
will not include any Lock-Up Shares that remain subject to an applicable Lock-Up
Period until the Business Day following expiration of such Lock-Up Period, and
the Company will use its reasonable best efforts to file with the SEC a
post-effective amendment to such Shelf Registration to include such additional
Registrable Securities. The “Plan of Distribution” section of such Shelf
Registration will provide for all permitted means of disposition of Registrable
Securities, including firm-commitment underwritten public offerings, bought
deals, block trades, sales in connection with hedging transactions, direct
sales, transactions on an agency basis, open market sales, and purchases or
sales by brokers.

 

(b)          Effectiveness of Shelf Registration. The Company will use its
reasonable best efforts to keep the Shelf Registration continuously effective,
subject to Section 3.2, until the earlier of (i) the date on which each of the
Shareholders has completed the sale of all of its Registrable Securities and
(ii), with respect to each Shareholder, subject to Section 3.1(i) insofar as the
CMTC Holders are concerned, the date on which the Registrable Securities held by
such Shareholder can be sold freely without volume and manner of sale
limitations pursuant to Rule 144. If the Company files a post-effective
amendment to the Shelf Registration and such amendment is not automatically
effective, the Company will use its reasonable best efforts to cause the SEC to
declare such post-effective amendment effective as soon as possible thereafter.

 

(c)          Short-Form Shelf Registration. Commencing 12 calendar months after
the Common Shares have been registered under the Exchange Act, the Company will
use its reasonable best efforts to qualify and remain qualified to register
securities under the Securities Act pursuant to a Registration Statement on
Form S-3 (or Form F-3, as applicable) or any successor form thereto.

 

(d)          Use of Shelf Registration. The Shareholders will have the right to
use the Shelf Registration as follows:

 

(i)          Requests for Shelf Takedowns. Subject to the terms and conditions
of Sections 3.1 to 3.7, each Demand Shareholder (each, a “Requesting Holder”)
will have the right to use the Shelf Registration to conduct Underwritten Public
Offerings of all or a portion of its Registrable Securities not otherwise
subject to transfer restrictions hereunder (each such Underwritten Public
Offering is referred to as a “Demand Registration”). The Requesting Holder will
deliver a written notice of its request for the Company to effect an
Underwritten Public Offering in accordance with Section 5.3 identifying the
Requesting Holder and specifying the number of Shares to be included in such
Underwritten Public Offering (the “Registration Request”). Subject to the terms
and conditions of Sections 3.1 to 3.7, the Company will give prompt written
notice of such Registration Request to the Non-Requesting Holders (which notice
will state that the material terms of such proposed Demand Registration, to the
extent known, as well as the identity of the Requesting Holder, are available
upon request). The Non-Requesting Holders must respond in writing within five
Business Days of receipt of such notice in order to participate in such Demand
Registration.

 

 7 

 

  

(ii)         Brokered Transactions. Each Other Shareholder will have the right
to use the Shelf Registration to sell or otherwise transfer all or a portion of
its Registrable Securities in an unrestricted number of brokered transactions
without any limitation on the size of the transaction.

 

(e)          Conditions to Demand Registrations. (i) The Company will not be
obligated to effect a Demand Registration pursuant to Section 3.1(d)(i) unless
the aggregate net proceeds expected to be received from the sale of the
Registrable Securities in such offering (including the aggregate net proceeds to
the Requesting Holder and Non-Requesting Holders, if applicable) equals at least
the lesser of (A) $20,000,000 and (B) the value of all remaining Registrable
Securities held by the Requesting Holder at the time of the Registration
Request.

 

(ii)         Unless otherwise approved by the Board, neither the Requesting
Holder nor the Non-Requesting Holders, as the case may be, will be entitled to a
Demand Registration within 120 days after the closing of another Underwritten
Public Offering.

 

(iii)        Once during each one-year period beginning on the one-year
anniversary of the Effective Date, the Company will have the right to postpone
effecting a Demand Registration in order to conduct an offering of its Common
Shares for its own account; provided that (A) the Company must notify the
Requesting Holder and any Non-Requesting Holders that requested participation in
the Demand Registration of the postponement within five Business Days of the
Company’s receipt of the Requesting Holder’s Registration Request and (B) the
Company will use its commercially reasonable efforts to effect such Demand
Registration as soon as practicable after notifying the Requesting Holder and
such Non-Requesting Holders of the postponement and in any event within 45 days
of the date on which the Company notified the Requesting Holder of the
postponement. If the Company preempts a Demand Registration in accordance with
this clause (iii), the related request to be included in such registration will
be automatically withdrawn and will not count as a Demand Registration. Each
offering conducted pursuant this clause (iii) will be subject to Section 3.8.

 

(f)           Number of Demand Registrations. (i) Subject to the limitations
contained herein, the Specified Shareholders (considered together) may not
participate in (A) more than eight Demand Registrations prior to the fifth
anniversary of the expiration of the First Lock-Up Period, (B) more than one
Demand Registration prior to the first anniversary of the expiration of the
First Lock-Up Period (it being understood that the Specified Shareholders cannot
participate in any Demand Registration during the First Lock-Up Period), and
(C) more than two Demand Registrations during each one-year period beginning on
(and including) the first anniversary of the expiration of the First Lock-Up
Period.

 

(ii)         A registration undertaken by the Company will not count as a Demand
Registration if (A) the Specified Shareholder withdraws its request to be
included in such Demand Registration in accordance with Section 3.1(h) and
promptly reimburses the Company for incremental reasonable out-of-pocket
expenses incurred by the Company in connection with preparing for the
registration and sale of the Registrable Securities withdrawn, (B) such
Specified Shareholder withdraws its request upon the determination of the Board
to delay the use or effectiveness of any Shelf Registration pursuant to
Section 3.2, or (C) a Registration Request was automatically withdrawn pursuant
to Section 3.1(e)(iii).

 

 8 

 

 

(g)          Priority. In connection with any Demand Registration, if the sole
or managing underwriter of the offering advises the Company that in its opinion
the number of Common Shares proposed to be included in the offering exceeds the
Maximum Offering Size, the Company will include in such offering (i) first, the
number of Registrable Securities that the Shareholders propose to sell and
(ii) second, the number of other securities proposed to be included therein by
any other Persons among such Persons in such manner as they may agree. If the
sole or managing underwriter determines that less than all of the Registrable
Securities proposed to be sold can be included in such offering, then the
Registrable Securities that are included in such offering will be allocated
among the respective participating Shareholders pro rata on the basis of the
number of Registrable Securities initially requested to be sold by each such
participating Shareholder.

 

(h)          Withdrawal Rights. Any Shareholder having notified or directed the
Company to include any or all of its Registrable Securities in a Demand
Registration will have the right to withdraw any such notice or direction with
respect to any or all of the Registrable Securities designated by it for
inclusion in such Demand Registration by giving written notice to such effect to
the Company at least two Business Days prior to the public announcement thereof.
In the event of any such withdrawal, the Company will not include such
Registrable Securities in the applicable Demand Registration. No such withdrawal
will affect the obligations of the Company with respect to the Registrable
Securities not so withdrawn. If a Shareholder withdraws its notification or
direction to the Company to include any of its Registrable Securities in the
Demand Registration in accordance with this Section 3.1(h), such Shareholder
will be required to promptly reimburse the Company for incremental reasonable
out-of-pocket expenses incurred by the Company in connection with preparing for
the sale of the Registrable Securities withdrawn.

 

(i)           CMTC Holders. Notwithstanding anything herein to the contrary, the
CMTC Holders’ rights pursuant to this Agreement will terminate 90 days after all
director nominees designated by the CMTC Holders pursuant to the Transaction
Agreement are no longer directors of the Company unless, on such 90th day, the
CMTC Holders notify in good faith to the Company that the CMTC Holders are
considered, or reasonably could be considered, “affiliates” of the Company for
purposes of Rule 144, in which case the CMTC Holders will continue to have the
right to use the Shelf Registration for so long as the CMTC Holders determine in
good faith that the CMTC Holders continue to be considered, or reasonably could
be considered, “affiliates” of the Company for purposes of Rule 144.

 

3.2          Suspension Periods. (a) The Company may delay or suspend the use by
any Shareholder of the Shelf Registration or the effectiveness of any
Registration Statement contemplated by this Agreement (including by withdrawing
such Registration Statement or declining to amend it or by taking other actions
otherwise required hereunder with regard thereto), by delivering a certificate
to each Shareholder holding Registrable Securities certifying that the Company
has elected to impose a Suspension Period (as defined below) pursuant to this
Section 3.2 and specifying the period. The Company will be entitled to impose a
Suspension Period only if the Company’s Chief Executive Officer, Chief Financial
Officer or Chief Legal Officer, in his or her good faith judgment, believes that
the use or effectiveness of such Registration Statement would require the
Company to make public disclosure of material non-public information (i) the
failure of which to be disclosed in the Registration Statement would constitute
a material misstatement or omission, (ii) the disclosure of which would not be
required at such time but for the filing or effectiveness of the Registration
Statement, and (iii) the Company has a bona fide business purpose for not
disclosing such information publicly. Any period during which the Company has
delayed or suspended the use of Shelf Registration or any other matters
referenced above pursuant to this Section 3.2 is herein called a “Suspension
Period,” and will be for a reasonable time specified in the aforementioned
certificate but in no event will the number of days covered by any one or more
Suspension Periods exceed 60 days in the aggregate during any rolling period of
180 days; provided that, during the period beginning on (and including) the
Effective Date and ending one year after the date on which the First Lock-Up
Period expires, in no event will the number of days covered by any one or more
Suspension Periods exceed 30 days in the aggregate during any rolling period of
180 days. The Company will not be obligated under this Agreement to disclose any
information with respect to the Suspension Period (including the reason
therefor) other than to provide the certificate referenced above. Each
Shareholder acknowledges that the existence of a Suspension Period may
constitute material, non-public information about the Company or its securities
and, accordingly, hereby agrees to keep confidential the existence of each
Suspension Period, including any such certificate and the receipt thereof, and,
for the duration of each Suspension Period, to refrain from making any offers,
sales or purchases of Common Shares and any other securities of the Company,
directly or indirectly, including through others or by means of any short sale
or derivative transaction (or from directing any other Person to make such
offers, sales or purchases or to refrain from doing so).

 

 9 

 

  

(b)          Notwithstanding anything to the contrary herein, the Company also
will not be required to effect any Underwritten Public Offering, and no
Shareholder holding Registrable Securities will have the right to use or sell
securities pursuant to any Registration Statement, pursuant to this Agreement
during any period beginning on the fifteenth day of the last month of each
fiscal quarter and ending at the opening of regular session trading on the New
York Stock Exchange on the trading day after the day on which the Company
releases its earnings for that fiscal period.

 

3.3          Holdback Agreements. (a) Subject to Section 3.3(b), if and to the
extent requested in writing by the sole or managing underwriter in connection
with any Underwritten Public Offering, both the Company and each Shareholder
holding an Ownership Percentage of 5% or more will agree not to effect any
public sale or distribution (including sales pursuant to Rule 144) of any Common
Shares (except as part of such Underwritten Public Offering) during the period
(each such period, a “Holdback Period”) beginning ten days prior to the launch
of the Underwritten Public Offering and ending no later than the earlier of
(i) 90 days following the closing date of such offering and (ii) such day (if
any) as the Company or such Shareholder, as applicable, and the sole or managing
underwriter for such offering may agree to designate for this purpose (such
agreement, a “Holdback Agreement”).

 

(b)          Neither the Company, nor the Shareholders will be obligated to
enter into a Holdback Agreement unless the Company’s directors and executive
officers (including, but not limited to, any executive officer that is deemed an
officer for purposes of Section 16 of the Exchange Act) and each other
Shareholder holding an Ownership Percentage of 5% or more, if any, enter into
agreements substantially similar to such Holdback Agreement.

 

3.4          Registration Procedures. In connection with any Shelf Registration
or Underwritten Public Offering, subject to the terms and conditions of this
Agreement, the following will apply:

 

(a)          Prior to filing a Registration Statement or prospectus or any
amendment or supplement thereto (other than any report filed pursuant to the
Exchange Act that is incorporated by reference, as applicable), the Company
will, if requested, furnish to each Shareholder holding Registrable Securities
included or to be included in such Shelf Registration or Underwritten Public
Offering and each underwriter copies of the Registration Statement, prospectus,
amendment or supplement as proposed to be filed, which documents will be subject
to review of such Shareholder and underwriter, and will keep such Shareholder
reasonably informed as to the registration process.

 

 10 

 

  

(b)          The Company will prepare and file with the SEC or other
Governmental Entity having jurisdiction such amendments and supplements to the
Registration Statement as may be necessary to keep such Registration Statement
effective continuously for the period referred to in Section 3.1(b).

 

(c)          The Company will furnish such number of copies, without charge, of
the Registration Statement, each amendment and supplement thereto, including
each preliminary prospectus, final prospectus, any other prospectus (including
any prospectus filed under Rule 424, Rule 430A or Rule 430B under the Securities
Act and any “issuer free writing prospectus” as such term is defined under
Rule 433 promulgated under the Securities Act), all exhibits and other documents
filed therewith and such other documents to each Shareholder holding Registrable
Securities included or to be included in such Shelf Registration or Underwritten
Public Offering as such Shareholder may reasonably request, including in order
to facilitate the disposition of its Registrable Securities.

 

(d)          The Company will register or qualify the Registrable Securities
included or to be included in such Shelf Registration or Underwritten Public
Offering under such other securities or blue sky Laws of such jurisdictions as
the Shareholder holding such Registrable Securities reasonably requests and do
any and all other acts and things that may be reasonably necessary or reasonably
advisable to enable such Shareholder to consummate the disposition in such
jurisdictions (provided that the Company will not be required to (i) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 3.4(d), (ii) subject itself to taxation
in any such jurisdiction, or (iii) consent to general service of process in any
such jurisdiction).

 

(e)          The Company will notify each Shareholder holding Registrable
Securities included or to be included in the Shelf Registration or Underwritten
Public Offering, at any time when the prospectus is required to be delivered in
connection with such Shelf Registration or Underwritten Public Offering, upon
discovery that, or upon the discovery of the happening of any event as a result
of which, such prospectus contains an untrue statement of a material fact or
omits any fact necessary to make the statements therein not misleading in the
light of the circumstances under which they were made, and, as soon as
reasonably practicable, prepare and furnish to such Shareholder a reasonable
number of copies of a supplement or amendment to such prospectus so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
prospectus will not contain an untrue statement of a material fact or omit to
state any fact necessary to make the statements therein not misleading in the
light of the circumstances under which they were made.

 

(f)           The Company will notify each Shareholder holding Registrable
Securities included or to be included in the Shelf Registration or Underwritten
Public Offering (i) when the Registration Statement or the prospectus or any
prospectus supplement or post-effective amendment has been filed and, with
respect to such Registration Statement or any post-effective amendment, when the
same has become effective, (ii) of any request by the SEC or other Governmental
Entity for amendments or supplements to such Registration Statement or to amend
or to supplement such prospectus or for additional information, and (iii) of the
issuance by the SEC or other Governmental Entity of any stop order suspending
the effectiveness of such Registration Statement or the initiation of any
proceedings for any of such purposes.

 

 11 

 

  

(g)          The Company will cause all Registrable Securities to be listed on
each securities exchange on which Common Shares are then listed.

 

(h)          The Company will provide a transfer agent and registrar for all
Registrable Securities not later than the effective date of the Shelf
Registration.

 

(i)           The Company will make available for inspection by each Shareholder
selling Registrable Securities in such Shelf Registration or Underwritten Public
Offering and its counsel, any underwriter participating in any such disposition
and any attorney, accountant or other agent retained by such Shareholder or
underwriter, all financial and other records, pertinent corporate documents and
documents relating to the business of the Company, and cause the Company’s
officers, directors, employees and independent accountants to supply all
information reasonably requested by such Shareholder, underwriter, attorney,
accountant or agent in connection with such Registration Statement, provided
that it will be a condition to such inspection and receipt of such information
that the inspecting Person (i) enter into a confidentiality agreement in form
and substance reasonably satisfactory to the Company and (ii) agree to minimize
the disruption to the Company’s business in connection with the foregoing.

 

(j)           Upon the closing of each Underwritten Public Offering, the Company
will use its reasonable best efforts to furnish to each underwriter a signed
counterpart, addressed to such underwriter, of (i) an opinion or opinions of
counsel to the Company and (ii) a comfort letter or comfort letters from the
Company’s independent public accountants, each in customary form and covering
such matters of the kind customarily covered by opinions or comfort letters, as
the case may be, as the sole or managing underwriter reasonably requests.

 

(k)          In connection with any Underwritten Public Offering, the Company
will cause appropriate officers of the Company to (i) prepare and make
presentations at any “road shows” and before analysts and (ii) otherwise use
their commercially reasonable efforts to cooperate as reasonably requested by
the underwriters in the offering, marketing or selling of the Registrable
Securities.

 

(l)           In connection with any Underwritten Public Offering, the
Requesting Holder will have the right to select one or more investment banking
firms to act as the managing underwriter(s) in connection with such offering,
subject to the approval of the other Shareholders holding Registrable Securities
participating in such offering (which approval will not be unreasonably
withheld, conditioned or delayed) and the Company (which approval will not be
unreasonably withheld, conditioned or delayed).

 

(m)         In connection with any Underwritten Public Offering, the Company
will enter into customary agreements (including an underwriting agreement in
customary form) and take all such other actions as are reasonably required in
order to expedite or facilitate the disposition of such Registrable Securities
in any such Underwritten Public Offering, including, if necessary, the
engagement of a “qualified independent underwriter” in connection with the
qualification of the underwriting arrangements with FINRA.

 

3.5          Provision of Information. As a condition to participating in any
Shelf Registration or Underwritten Public Offering, each Shareholder holding
Registrable Securities will furnish to the Company such information regarding
the Shareholder and pertinent to the disclosure requirements relating to the
registration and the distribution of such securities as the Company may from
time to time reasonably request in writing.

 

 12 

 

  

3.6          Registration Expenses. Except as otherwise provided in this
Agreement, all expenses incidental to the Company’s performance of or compliance
with this Agreement, including all registration and filing fees, fees and
expenses of compliance with securities or blue sky Laws, word processing,
duplicating and printing expenses, messenger and delivery expenses, and fees and
disbursements of counsel for the Company and counsel (limited to one law firm)
for all of the relevant shareholders of the Company and all independent
certified public accountants and other Persons retained by the Company (all such
expenses, “Registration Expenses”), will be borne by the Company. The Company
will, in any event, pay its internal expenses (including all salaries and
expenses of its officers and employees performing legal or accounting duties),
the expenses of any annual audit or quarterly review, the expenses of any
liability insurance and, if applicable, the expenses and fees for listing the
securities to be registered on each securities exchange on which Common Shares
issued by the Company are then listed. Each Shareholder participating in an
Underwritten Public Offering, Demand Registration or brokered transaction will
pay all underwriting discounts, selling commissions and transfer taxes
applicable to the sale of its Shares thereunder (collectively, “Selling
Expenses”), the fees and expenses of counsel beyond the one law firm paid for by
the Company and any other Registration Expenses required by Law to be paid by
such Shareholder pro rata on the basis of the amount of proceeds from the sale
of its securities so registered.

 

3.7          Participation in Underwritten Public Offerings. (a) No Shareholder
may participate in any Underwritten Public Offering hereunder unless such
Shareholder (i) agrees to sell its Registrable Securities on the basis provided
in any underwriting arrangements approved by the Company (including pursuant to
the terms of any over-allotment or “green shoe” option requested by the managing
underwriter(s), provided that such Shareholder will not be required to sell more
than the number of Registrable Securities that the Shareholder has requested the
Company to include in any such offering), (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements,
lock-up or Holdback Agreements and other documents reasonably required under the
terms of such underwriting arrangements, so long as such provisions are
substantially the same for all selling shareholders, and (iii) cooperates with
the Company’s reasonable requests in connection with such registration or
qualification. Notwithstanding the foregoing, the liability of such Shareholder
participating in such an Underwritten Public Offering will be limited to an
amount equal to the amount of net proceeds attributable to the sale of such
Shareholder’s Registrable Securities (after deducting Selling Expenses).

 

(b)          If a Shareholder is participating in any registration hereunder, it
agrees that, upon receipt of any notice from the Company of the happening of any
event of the kind described in Section 3.4(e), such Person will forthwith
discontinue the disposition of its Registrable Securities pursuant to the
Registration Statement until such Person receives copies of a supplemented or
amended prospectus as contemplated by such Section 3.4(e).

 

3.8          Piggyback Registration. (a) If the Company at any time proposes to
effect an Underwritten Public Offering of its Common Shares for its own account
or the account of any Shareholder (other than (i) pursuant to any Demand
Registration or (ii) pursuant to a registration on Form S-4 or S-8 or any
successor or similar forms) (a “Piggyback Registration”), the Company will give
written notice at least ten Business Days prior to the anticipated launch of
such Underwritten Public Offering to each Shareholder holding Registrable
Securities, which notice will set forth the Company’s intention to effect the
Underwritten Public Offering and the rights of each of such Shareholder under
this Section 3.8 and will offer each of such Shareholder, as applicable, the
opportunity to sell in such Underwritten Public Offering the number of
Registrable Securities as each may request, subject to the restrictions on
transfers herein and the provisions of this Section 3.8. Upon the request of any
such Shareholder made within seven Business Days after the receipt of notice
from the Company (which request must specify the number of Registrable
Securities intended to be sold by such Shareholder), the Company will use its
reasonable best efforts to include in the Underwritten Public Offering all
Registrable Securities that any such Shareholder has requested to sell.

 

 13 

 

 

(b)          The Company will be liable for and pay all Registration Expenses in
connection with any Piggyback Registration.

 

(c)          If a Piggyback Registration is initiated as a primary underwritten
offering on behalf of the Company and the sole or managing underwriter advises
the Company and the holders of Registrable Securities (if any holders of
Registrable Securities have elected to include Registrable Securities in such
Piggyback Registration) in writing that in its opinion the number of Common
Shares proposed to be included in such registration, including all Registrable
Securities and all other Common Shares proposed to be included in such
underwritten offering, exceeds the Maximum Offering Size, the Company will
include in such registration (i) first, the number of Common Shares that the
Company proposes to sell, (ii) second, the number of Common Shares requested to
be included therein by holders of Registrable Securities, allocated pro rata
among all such holders on the basis of the number of Registrable Securities
initially requested to be sold by each such holder in such offering or in such
manner as they may otherwise agree, and (iii) third, the number of Common Shares
requested to be included therein by holders of Common Shares (other than holders
of Registrable Securities), allocated among such holders in such manner as they
may agree.

 

(d)          If a Piggyback Registration is initiated as an Underwritten Public
Offering on behalf of holders of Common Shares to whom the Company has a
contractual obligation to facilitate such offering, and the sole or managing
underwriter advises the Company in writing that in its opinion the number of
securities proposed to be included in such registration, including all such
Common Shares and all Registrable Securities proposed to be included in such
offering, exceeds the Maximum Offering Size, the Company will include in such
registration (i) first, the number of such Common Shares and Registrable
Securities requested to be included therein by the holders thereof pro rata
among such holders on the basis of the number of securities initially requested
to be sold by each such holder or in such manner as they may otherwise agree and
(ii) second, the number of Common Shares requested to be included therein by
other holders of Common Shares, allocated among such holders in such manner as
they may agree.

 

(e)          If any Piggyback Registration is initiated as a primary
underwritten offering on behalf of the Company, the Company will select the
investment banking firm or firms to act as the managing underwriter or
underwriters in connection with such offering.

 

(f)           No registration of Registrable Securities effected pursuant to a
request under this Section 3.8 will be counted as a Demand Registration.

 

3.9          Preservation of Rights. As long as a Shareholder holds Registrable
Securities, the Company will not grant to any Person any registration or similar
rights that are more favorable in any material respect or inconsistent with the
rights granted hereunder without the prior written consent of such Shareholder
(which consent will not be unreasonably withheld, delayed or conditioned).

 

 14 

 

  

3.10        Rules 144 and 144A. (a) The Company will use its reasonable best
efforts to, upon the request of any Shareholder, make publicly available such
information as necessary to permit sales pursuant to Rule 144, and will use
reasonable best efforts to take such further action as such Shareholder may
reasonably request, all to the extent required from time to time to enable such
Person to sell shares of Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144.
Upon the request of such Shareholder, the Company will deliver to such Person a
written statement as to whether it has complied with such information
requirements.

 

(b)          The Company will not issue new certificates or record any
book-entry for Restricted Shares without a legend restricting further transfer
unless (i) such shares have been sold to the public pursuant to an effective
registration statement under the Securities Act or Rule 144 or
(ii) (A) otherwise permitted under the Securities Act, (B) the holder of such
shares has delivered to the Company an opinion of counsel to such effect, which
opinion and counsel are reasonably satisfactory to the Company, and (C) the
holder of such shares expressly requests the issuance of such certificates or
book-entry shares in writing.

 

(c)          The Company will cooperate, to the extent commercially reasonable,
with any Shareholder who will sell or otherwise transfer any Registrable
Securities pursuant to Rule 144A, if available, and will provide to such
Shareholder such information as such Shareholder will reasonably request.

 

4.           INDEMNIFICATION; CONTRIBUTION. (a) The Company will, to the fullest
extent permitted by Law, indemnify and hold harmless each Shareholder of
Registrable Securities, any Person who is or might be deemed to be a
“controlling person” of such Shareholder or any of its subsidiaries within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(each such Person, a “Controlling Person”), their respective direct and indirect
general and limited partners, advisory board members, directors, officers,
trustees, managers, members, employees, agents, Affiliates and shareholders, and
each other Person, if any, who acts on behalf of or controls any such
Shareholder or Controlling Person (each of the foregoing, a “Covered Person”)
against any losses, claims, actions, damages, liabilities and expenses, joint or
several, to which such Covered Person may become subject under the Securities
Act, the Exchange Act, any state blue sky securities Laws, any equivalent
non-U.S. securities Laws or otherwise, insofar as such losses, claims, actions,
damages, liabilities or expenses arise out of or are based upon (i) any untrue
or alleged untrue statement of a material fact contained in or incorporated by
reference in any Registration Statement, prospectus, preliminary prospectus,
free writing prospectus (as defined in Rule 405 under the Securities Act) or any
amendment thereof or supplement thereto or any document incorporated by
reference therein, (ii) any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or (iii) any violation or alleged violation by the Company of the
Securities Act or any other similar federal or state securities Laws or any rule
or regulation promulgated thereunder applicable to the Company and relating to
any action or inaction required of the Company in connection with any
registration of securities, and the Company will reimburse each Covered Person
for any legal or other expenses reasonably incurred by such Covered Person in
connection with investigating, defending or settling any such loss, claim,
action, damage or liability; provided that the Company will not be so liable in
any such case to the extent that any loss, claim, action, damage, liability or
expense arises out of or is based upon any such untrue statement or alleged
untrue statement, or omission or alleged omission, made or incorporated by
reference in any such Registration Statement, prospectus, preliminary
prospectus, free writing prospectus (as defined in Rule 405 under the Securities
Act) or any amendment thereof or supplement thereto or any document incorporated
by reference therein in reliance upon, and in conformity with, written
information prepared and furnished to the Company by such Covered Person
expressly for use therein. This indemnity will be in addition to any liability
the Company may otherwise have.

 

 15 

 

 

(b)          In connection with any registration in which a Shareholder of
Registrable Securities is participating, each such Shareholder will furnish to
the Company in writing such information as the Company reasonably requests for
use in connection with any such Registration Statement or prospectus and will,
to the fullest extent permitted by Law, indemnify and hold harmless the Company,
its directors and officers, employees, agents and any Person who is or might be
deemed to be a Controlling Person against any losses, claims, actions, damages,
liabilities and expenses, joint or several, to which they or any of them may
become subject under the Securities Act, the Exchange Act, any state blue sky
securities Laws, any equivalent non-U.S. securities Laws or otherwise, insofar
as such losses, claims, actions, damages, liabilities or expenses arise out of
or are based upon (i) any untrue or alleged untrue statement of a material fact
contained in the Registration Statement, prospectus, preliminary prospectus,
free writing prospectus (as defined in Rule 405 under the Securities Act ) or
any amendment thereof or supplement thereto or (ii) any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading, but, in the case of each of clauses (i)
and (ii), only to the extent that such untrue statement or alleged untrue
statement, or omission or alleged omission, is made in such Registration
Statement, prospectus, preliminary prospectus, free writing prospectus (as
defined in Rule 405 under the Securities Act) or any amendment thereof or
supplement thereto in reliance upon, and in conformity with, written information
prepared and furnished to the Company by such Shareholder expressly for use
therein, and such Shareholder will reimburse the Company, its directors and
officers, employees, agents and any Person who is or might be deemed to be a
Controlling Person for any legal or other expenses reasonably incurred by them
in connection with investigating, defending or settling any such loss, claim,
action, damage or liability; provided that the obligation to indemnify pursuant
to this Section 4(b) will be individual and several, not joint and several, for
each participating Shareholder and will not exceed an amount equal to the net
proceeds (after deducting Selling Expenses) actually received by such
Shareholder in the sale of Registrable Securities to which such Registration
Statement or prospectus relates. This indemnity will be in addition to any
liability which such Shareholder may otherwise have.

 

 16 

 

 

(c)          Any Person entitled to indemnification hereunder will give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification; provided that any failure or delay to so notify the
indemnifying party will not relieve the indemnifying party of its obligations
hereunder, except to the extent that the indemnifying party is actually and
materially prejudiced by reason of such failure or delay. In case a claim or an
action that is subject or potentially subject to indemnification hereunder is
brought against an indemnified party, the indemnifying party will be entitled to
participate in and will have the right, exercisable by giving written notice to
the indemnified party as promptly as practicable after receipt of written notice
from such indemnified party of such claim or action, to assume, at the
indemnifying party’s expense, the defense of any such claim or action, with
counsel reasonably acceptable to the indemnified party; provided that any
indemnified party will continue to be entitled to participate in the defense of
such claim or action, with counsel of its own choice, but the indemnifying party
will not be obligated to reimburse the indemnified party for any fees, costs and
expenses subsequently incurred by the indemnified party in connection with such
defense unless (i) the indemnifying party has agreed in writing to pay such
fees, costs and expenses, (ii) the indemnifying party has failed to assume the
defense of such claim or action within a reasonable time after receipt of notice
of such claim or action, (iii) having assumed the defense of such claim or
action, the indemnifying party fails to employ counsel reasonably acceptable to
the indemnified party or to pursue the defense of such claim or action in a
reasonably vigorous manner, (iv) the use of counsel chosen by the indemnifying
party to represent the indemnified party would present such counsel with a
conflict of interest, or (v) the indemnified party has reasonably concluded that
there may be one or more legal or equitable defenses available to it and/or
other any other indemnified party which are different from or additional to
those available to the indemnifying party. Subject to the proviso in the
foregoing sentence, no indemnifying party will, in connection with any one claim
or action or separate but substantially similar or related actions in the same
jurisdiction arising out of the same general circumstances or allegations, be
liable for the fees, costs and expenses of more than one firm of attorneys (in
addition to any local counsel) for all indemnified parties. The indemnifying
party will not have the right to settle a claim or action for which any
indemnified party is entitled to indemnification hereunder without the consent
of the indemnified party, and the indemnifying party will not consent to the
entry of any judgment or enter into or agree to any settlement relating to such
claim or action unless such judgment or settlement does not impose any admission
of wrongdoing or ongoing obligations on any indemnified party and includes as an
unconditional term thereof the giving by the claimant or plaintiff therein to
such indemnified party, in form and substance reasonably satisfactory to such
indemnified party, of a full and final release from all liability in respect of
such claim or action. The indemnifying party will not be liable hereunder for
any amount paid or payable or incurred pursuant to or in connection with any
judgment entered or settlement effected with the consent of an indemnified party
unless the indemnifying party has also consented to such judgment or settlement
(such consent not to be unreasonably withheld, conditioned or delayed).

 

(d)          If the indemnification provided for in this Article 4 is held by a
court of competent jurisdiction to be unavailable to, or unenforceable by, an
indemnified party in respect of any loss, claim, action, damage, liability or
expense referred to herein, then the applicable indemnifying party, in lieu of
indemnifying such indemnified party hereunder, will contribute to the amount
paid or payable by such indemnified party as a result of such loss, claim,
action, damage, liability or expense in such proportion as is appropriate to
reflect the relative fault of the indemnifying party, on the one hand, and of
the indemnified party, on the other hand, in connection with the statements,
omissions or violations which resulted in such loss, claim, action, damage,
liability or expense as well as any other relevant equitable considerations. The
relative fault of the indemnifying party, on the one hand, and of the
indemnified party, on the other hand, will be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party,
whether the violation of the Securities Act or any other federal or state
securities Law or rule or regulation promulgated thereunder applicable to the
Company and relating to any action or inaction required of the Company in
connection with any registration of securities was perpetrated by the
indemnifying party or the indemnified party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement, omission or violation. The parties agree that it would not be just
and equitable if contribution pursuant hereto were determined by pro rata
allocation or by any other method or allocation that does not take into account
the equitable considerations referred to in this Section 4(d). In no event will
the amount which a Shareholder of Registrable Securities may be obligated to
contribute pursuant to this Section 4(d) exceed an amount equal to the net
proceeds (after deducting Selling Expenses) actually received by such
Shareholder in the sale of Registrable Securities that gives rise to such
obligation to contribute. No indemnified party guilty or liable of fraudulent
misrepresentation within the meaning of Section 4(f) of the Securities Act will
be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

 

 17 

 

  

(e)          The provisions of this Article 4 will remain in full force and
effect regardless of any investigation made by or on behalf of any indemnified
party or any officer, director or Controlling Person of such indemnified party
and will survive the transfer of any Registrable Securities by any Shareholder.

 

5.           MISCELLANEOUS

 

5.1          Effective Date; Termination. (a) This Agreement will become
effective upon the Closing (the “Effective Date”).

 

(b)          This Agreement will terminate, except for this Article 5 and as
otherwise provided in this Agreement, on the earlier of: (i) the fifth
anniversary of the expiration of the First Lock-Up Period, at 11.59 p.m., New
York time on such date (except to the extent required to give full effect to the
right of any Shareholder under any Demand Registration that was validly
exercised prior to such time), (ii) as to each Shareholder, the date that such
Shareholder party to this Agreement no longer owns any Registrable Securities,
and (iii) as to each Shareholder, upon the written consent of the Company and
such Shareholder.

 

5.2          Expenses. Except as otherwise provided herein, all expenses
incurred in connection with this Agreement and the transactions contemplated
hereby will be paid by the Party incurring such expenses.

 

5.3          Notice. All notices, requests, demands and other communications
made under or by reason of the provisions of this Agreement must be in writing
and be given by hand delivery, email, facsimile or next Business Day courier to
the affected Party at the addresses and facsimile numbers set forth below or at
such other addresses or facsimile numbers as such Party may have provided to the
other Parties in accordance herewith. Such notices will be deemed given at the
time personally delivered (if delivered by hand with receipt acknowledged), upon
issuance by the transmitting machine of confirmation that the number of pages
constituting the notice has been transmitted without error and confirmed
telephonically (if sent by email or facsimile), and the first Business Day after
timely delivery to the courier (if sent by next-Business Day courier specifying
next-Business Day delivery).

 

(a)          If to the Company, to:

 

Diamond S Shipping Inc.

33 Benedict Place

Greenwich, CT 06830

Attention: Craig Stevenson

Email: cstevenson@diamondshipping.com

 

With a copy (which will not constitute notice) to:

 

Jones Day

250 Vesey Street

New York, New York 10281

Attention: Robert Profusek, Esq.

Email: raprofusek@jonesday.com

 

 18 

 

  

(b)          If to a Shareholder, to the address and other contact information
set forth on the signature page of such Shareholder.

 

5.4          Interpretation. This Agreement has been freely and fairly
negotiated among the Parties. If an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the Parties and no presumption or burden of proof will arise favoring or
disfavoring any Party because of the authorship of any provision of this
Agreement. When a reference is made in this Agreement to an Article or Section,
such reference will be to an Article or Section of this Agreement unless
otherwise indicated. The headings contained in this Agreement are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Agreement. Whenever the words “include,” “includes” or “including” are used
in this Agreement, they will be deemed to be followed by the words “without
limitation.” “$” refers to U.S. dollars. Words used in the singular form in this
Agreement will be deemed to include the plural, and vice versa, as the context
may require. If the date upon or by which any Party is required to perform any
covenant or obligation hereunder falls on a day that is not a Business Day, then
such date of performance will be automatically extended to the next Business Day
thereafter. The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement will refer to this Agreement as a whole and
not to any particular provision of this Agreement. Unless the context otherwise
requires, (i) “or” is disjunctive but not necessarily exclusive, (ii) the use in
this Agreement of a pronoun in reference to a Party includes the masculine,
feminine or neuter, as the context may require, and (iii) unless otherwise
defined herein, terms used herein which are defined in GAAP have the meanings
ascribed to them therein. All Exhibits hereto will be deemed part of this
Agreement and included in any reference to this Agreement. Any agreement,
instrument or Law defined or referred to herein means such agreement, instrument
or Law as from time to time amended, modified or supplemented (and, in the case
of any Law, the rules and regulations promulgated thereunder), including (in the
case of agreements or instruments) by waiver or consent and (in the case of
Laws) by succession of comparable successor Laws.

 

5.5          Governing Law. This Agreement, any claims, causes of actions or
disputes (whether in contract or tort) based upon, arising out of or relating to
this Agreement or the negotiation, execution or performance of this Agreement
will be governed by and construed in accordance with the Laws applicable to
contracts made and to be performed entirely in the State of New York, United
States of America, without regard to any applicable conflict of Laws principles.
The Parties agree that any action seeking to enforce any provision of, or based
on any matter arising out of or in connection with, this Agreement will only be
brought in any United States District Court located in New York County, New York
so long as such court has subject matter jurisdiction over such action, or
alternatively in any New York State Court located in New York County, New York
if the aforesaid United States District Courts do not have subject matter
jurisdiction, and that any cause of action arising out of this Agreement will be
deemed to have arisen from a transaction of business in the State of New York,
and each of the Parties hereby irrevocably consents to the jurisdiction of such
court (and of the appropriate appellate courts therefrom) in any such action and
irrevocably waives any objection that it may now or hereafter have to the laying
of the venue of any such action in any such court or that any such action which
is brought in such court has been brought in an inconvenient forum. Process in
any such action may be served on any Party anywhere in the world, whether within
or without the jurisdiction of such court. Without limiting the foregoing, each
Party agrees that service of process on such Party as provided in Section 5.5
will be deemed effective service of process on such Party. In the event of
litigation relating to this Agreement, the non-prevailing Party will be liable
and pay to the prevailing Party the reasonable costs and expenses (including
attorney’s fees) incurred by the prevailing Party in connection with such
litigation, including any appeal therefrom.

 

 19 

 

  

5.6          Specific Performance. The Parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached,
that monetary damages may be inadequate and that a Party may have no adequate
remedy at Law. Notwithstanding Section 5.5, the Parties accordingly agree that
the Parties will be entitled to an injunction or injunctions to prevent breaches
of this Agreement and to enforce specifically the terms and provisions of this
Agreement in action instituted in a United States District Court located in New
York County, New York, this being in addition to any other remedy to which such
Party is entitled at Law or in equity. In the event that a Party seeks in equity
to enforce the provisions of this Agreement, no Party will allege, and each
Party hereby waives the defense or counterclaim that, there is an adequate
remedy at Law.

 

5.7          Successors and Assigns; Assignment. Except as otherwise expressly
provided herein, the provisions hereof will inure to the benefit of, and be
binding upon, the successors, permitted assigns, heirs, executors and
administrators of the Parties hereto. This Agreement may not be assigned by
(a) the Company without the prior written consent of each Shareholder except
that the Company may assign this Agreement at any time in connection with a sale
or acquisition of the Company, whether by merger, consolidation, sale of all or
substantially of the Company’s assets or similar transaction, provided that if
the successor or acquiring Person has publicly traded common stock, such Person
will agree in writing to assume all of the Company’s rights and obligations
under this Agreement, or (b) a Shareholder without the prior written consent of
the Company, except that each Shareholder may assign its rights and obligations
without such consent in connection with a transfer of its Shares to an Affiliate
of such Shareholder, including any Affiliated fund.

 

5.8          Amendment and Waiver. No amendment, waiver or other modification
of, or consent under, any provision of this Agreement will be effective against
the Company, unless it is approved in writing by the Company, and no amendment,
waiver or other modification of, or consent under, any provision of this
Agreement will be effective against a Shareholder unless it is approved in
writing by such Shareholder. No waiver of any breach of any agreement or
provision herein contained will be deemed a waiver of any preceding or
succeeding breach thereof or of any other agreement or provision herein
contained. The failure or delay of any of the Parties to assert any of its
rights or remedies under this Agreement will not constitute a waiver of such
rights nor will it preclude any other or further exercise of the same or of any
other right or remedy.

 

5.9          No Third-Party Beneficiaries. Except as provided in Article 4, this
Agreement is for the sole benefit of the Parties and their permitted assigns and
nothing herein expressed or implied will give or be construed to give any
Person, other than the Parties and such assigns, any legal or equitable rights
hereunder.

 

5.10        Entire Agreement. This Agreement (including the exhibits hereto)
constitutes the entire agreement among the Parties with respect to the subject
matter hereof and supersede all prior agreements, understandings,
representations and undertakings, both written and oral, among the Parties with
respect to the subject matter hereof and thereof.

 

 20 

 

 

5.11        Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Law or public policy in
any jurisdiction, all other terms and provisions of this Agreement will
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions and the intention of the Parties with respect to
the transactions contemplated hereby is not affected in any manner materially
adverse to any of the Parties. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties will
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

 

5.12        Independent Nature of Shareholders’ Obligations and Rights. The
rights and obligations of each Shareholder hereunder are several and not joint
with the rights and obligations of any other Shareholder hereunder. No
Shareholder shall be responsible in any way for the performance of the
obligations of any other Shareholder hereunder, nor shall any Shareholder have
the right to enforce the rights or obligations of any other Shareholder
hereunder. The obligations of each Shareholder hereunder are solely for the
benefit of, and shall be enforceable solely by, the Company. The decision of
each Shareholder to enter into this Agreement has been made by such Shareholder
independently of any other Shareholder. Nothing contained herein or in any other
agreement or document delivered at any closing, and no action taken by any
Shareholder pursuant hereto or thereto, shall be deemed to constitute the
Shareholders as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Shareholders are in any way acting
in concert or as a group with respect to such rights or obligations or the
transactions contemplated by this Agreement, and the Company acknowledges that
the Shareholders are not acting in concert or as a group and will not assert any
such claim with respect to such rights or obligations or the transactions
contemplated hereby.

 

5.13        Counterparts. This Agreement may be executed in counterparts, each
of which will be deemed an original, but all of which will constitute one and
the same agreement. This Agreement may be executed by any Party by means of a
facsimile, email or PDF transmission of an originally executed counterpart, the
delivery of which facsimile, email or PDF transmission will have the same force
and effect, except as specified in any document executed and delivered pursuant
to the immediately preceding sentence, as the delivery of the originally
executed counterpart.

 

[Signature pages follow]

 

 21 

 



 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

  Diamond S Shipping Inc.         By: /s/ Craig H. Stevenson, Jr.     Name:
Craig H. Stevenson, Jr.     Title: Authorized Signatory

 

Signature Page to the Resale and Registration Rights Agreement

 

 

 

 

Exhibit A

 

JOINDER TO THE RESALE AND REGISTRATION RIGHTS AGREEMENT

 

This Joinder Agreement (this “Joinder Agreement”) is made as of the date written
below by the undersigned (the “Joining Party”) in accordance with the Resale and
Registration Rights Agreement, dated as of March 27, 2019 (as the same may be
amended from time to time, the “Resale and Registration Rights Agreement”),
between Diamond S Shipping Inc. and each of the Shareholders party thereto (on
its own behalf). Capitalized terms used, but not defined, herein will have the
meaning assigned to such terms in the Resale and Registration Rights Agreement.

 

The Joining Party hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the Joining Party will be deemed to be a
party to the Resale and Registration Rights Agreement as of the date hereof and
will have all of the rights and obligations of a Specified Shareholder
thereunder as if it had executed the Resale and Registration Rights Agreement.
The Joining Party hereby ratifies, as of the date hereof, and agrees to be bound
by, all of the terms, provisions and conditions contained in the Resale and
Registration Rights Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the date written below.

 

Date:  ______________, ______   [NAME OF JOINING PARTY]  

 

By:     Name:     Title:           Address for Notices:              

 

 

